PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/383,591
Filing Date: 19 Dec 2016
Appellant(s): MOROSKI et al.



__________________
Ankur Garg, Reg. No. 62,463
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 February 2021.

	(1) Real Party in Interest
	A statement identifying by name the real party in interest is contained in the brief.
	(2) Related Appeals and Interferences
	There are no related proceedings as defined in 37 CFR 41.37(c)(ii).
	(3) A summary of the matter of the application is contained in the brief and accurately summarizes the subject matter of the application.
(4) Grounds of Rejection to be reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 August 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

	Grounds of Rejection to be reviewed on Appeal
	1.	Claims 1-6, 8, 11-16, 18, and 20 were rejected under 35 U.S.C. 103 for obviousness based upon Moeller Pub. No.: US 2013/0219388 A1 (hereafter Moeller), in view of Karabulut Pub. No.: US 2009/0099882 A1 (hereafter Karabulut).
	2.	Claims 7, and 17 were rejected under 35 U.S.C. 103 for obviousness based upon Moeller, in view of Karabulut, as applied to claims 1, and 11, and in further view of Dyakin et al. Pub. No.: US 2015/0186192 A1 (hereafter Dyakin).
	3.	Claim 10 was rejected under 35 U.S.C. 103 for obviousness based upon Moeller, in view of Karabulut, as applied to claim 1, and in further view of Rajendran Patent No.: US 8,566,479 B2 (hereafter Rajendran).
	4.	Claims 21, and 22 were rejected under 35 U.S.C. 103 for obviousness based upon Moeller, in view of Karabulut, as applied to claims 1, and 11, and in further view of Anderson et al. Pub. No.: US 2014/0282510 A1 (hereafter Anderson).



	(5) Response to Arguments:
Examiner’s response with respect to Appellant’s arguments made in pages 9-23 of the Brief in regards to the rejections of claims 1-6, 8, 11-16, 18, and 20. Claims -6, 8, 11-16, 18, and 20 were rejected under 35 U.S.C. 103 for obviousness based upon Moeller, in view of Karabulut.

Appellant contests that “1. A Salient element of the independent claims (e.g., cloud computing system) is absent from all of the cited art references”…the cited portions of the art relied on by the Examiner are entirely devoid of any discussion of a cloud environment. In fact, after a search of the referenced art relied on to reject claim 1, the term ‘cloud’ appears only once in paragraph 34 of Moeller…the examiner [does not] make any attempt to describe how either of Moeller or Karabulut relate to a cloud environment. Accordingly, to the extent the cited portions of the referenced art do not even mention a cloud environment, the Examiner’s asserted combination fails to teach of suggest every limitation of Appellant’s claims” (remarks, pages 9-10).

The examiner respectfully disagrees. While the specific term “cloud” may be absent from Moeller or Karabulut, the MPEP states that:
“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification’” (MPEP 2111). 
Therefore, the term “cloud” is given its broadest reasonable interpretation consistent with the specification. Oxford Languages defines “cloud computing” as 
“the practice of using a network of remote servers hosted on the internet to store, manage, and process data, rather than a local server or a personal computer.” 
Thus, the broadest reasonable interpretation of a “cloud computing system” includes a system that provides, or delivers data processing using remote processing infrastructure. With the broadest reasonable interpretation being established, we turn to Moeller’s teaching, as cited in the previous office action:
virtualization platform provides a hardware infrastructure and a software infrastructure for deploying and administering large configurations of virtual machines” ([0002], Lines 3-5, emphasis added).
Thus, Moeller’s hardware and software infrastructure providing a “large configuration of virtual machines” is a type of “cloud environment” or system, since it uses servers (i.e., hardware and software infrastructure) to provide data processing in the form of virtual machines over a network to a user (Fig. 1, item 104).
Further, on page 16 of the brief, the Appellant cites to Techopedia.com’s definition of cloud computing, which recites in part:
“Cloud computing is the use of various services, such as software development platforms, servers, storage and software, over the internet, often referred to as the ‘cloud’…Many cloud computing advancements are closely related to virtualization. The ability to pay on demand and scale quickly is largely a result of cloud computing vendors being able to pool resources that may be divided among multiple clients.”
Thus, Techopedia.com’s definition clearly establishes that aspects of cloud computing and virtualization are “closely related.” Therefore, one of ordinary skill would have understood that interpreting the virtualized system of Moeller as a cloud system would at least be consistent with the broadest reasonable interpretation of the term “cloud.”
Further, Moeller’s virtualization platform is a “VMware vSphere® virtualization platform” ([0060]). One of ordinary skill would have understood at the time of the invention that vSphere is a foundation for a “cloud environment” (see www.vmware.com/products/vsphere.html, available 3 August 2016).
Further, the examiner would point out that claim 1 executes a workflow to allocate “virtual computing resources of the cloud computing system.” Thus, “a cloud computing system” would reasonably be understood to mean at least a collection of “virtual computing resources,” or a configuration of virtual machines as described in Moeller, since one of ordinary skill in the art of virtualization would understand virtual machines to be a specific type of “virtual computing resource,” as described in the appellant’s specification, [0023]. .



Appellant contests that “2. The Examiner’s interpretation of the claim terms ‘cloud director’ and ‘cloud computing system’ is improper…Nothing in paragraph 2, let alone any of the cited portions of the Moeller reference, mention a cloud environment, or even a ‘cloud.’…Without any explanation or rationale, the Examiner equates both of the ‘cloud director’ and ‘cloud computing system’ of the independent claims to the ‘virtualization platform’ of paragraph 2 of Moeller…Appellant notes however, that the virtualization platform of paragraph 2 of Moeller is simply a name for the hardware and software infrastructure for deploying virtual machines. In other words, the virtualization platform and the hardware and software infrastructure of Moeller are the same thing, where one is the name of the platform and one is a description of the platform…In other words, the Examiner is simply parsing the Moeller description of the virtualization platform into two separate elements by detaching the name of the platform from the description of that same platform” (page 11).

The examiner respectfully disagrees. The examiner maintains, for the same rationale above, that while the specific term “cloud” may be absent from Moeller or Karabulut, Moeller’s recited virtualization platform and hardware/software infrastructure provide a “cloud director” and “cloud computing system” respectively, since the virtualized system of Moeller is similar to what one of ordinary skill in the art would have understood a cloud system to be.
Further, the examiner respectfully puts forth that the office action did not equate both the claimed “cloud director” and “cloud computing system” to the virtualization platform of paragraph 2 of Moeller. Rather, the office action equates Moeller’s virtualization platform, providing hardware and software infrastructure, to the claimed “cloud director,” and equates Moeller’s “large configuration of virtual machines” deployed on, and administered by that hardware infrastructure and software infrastructure, to the claimed “cloud computing system.” The examiner has annotated Fig. 1 of Moeller below in red to 

    PNG
    media_image2.png
    940
    718
    media_image2.png
    Greyscale

Annotated Fig. 1 of Moeller

Therefore, since the appellant has misconstrued the office action’s position by arguing that the office action equates the virtualization platform to both the claimed “cloud director” and “cloud computing system” when the office action equated the virtualization platform only to the claimed “cloud director” and equated the large configuration of virtual machines to the claimed “cloud computing system”, the appellant’s argument is not persuasive.

The appellant contests that “First…by relying on the same virtualization platform to allege that Moeller describes both of the “cloud director” and “cloud computing system” of claim 1, the examiner does not designate the part relied upon. For example, (i) how is the entire virtualization platform of Moeller both a platform and a manager of the platform, and (ii) how is the virtualization platform of Moeller related to both a ‘cloud director’ and a ‘cloud computing system’?...Thus, Appellant maintains that the rejections do not relate to Appellant’s claims as described” (page 12).

The examiner respectfully disagrees. As established above, the appellant has misconstrued the office action’s position by arguing that the office action equates the virtualization platform to both the 
“[0002], Lines 3-5: A virtualization platform (i.e., “cloud director”) provides a hardware infrastructure and a software infrastructure for deploying and administering large configurations of virtual machines (i.e., “cloud computing system” infrastructure)” (previous office action, pages 5-6).
	Thus, the office action clearly establishes that 1) Moeller’s virtualization platform is equated to the claimed “cloud director” and 2) Moeller’s large configurations of virtual machines are equated to the “cloud computing system” provided by the hardware and software infrastructure of the virtualization platform. The examiner’s note “i.e., ‘cloud computing system’ infrastructure” is placed immediately following the “large configurations of virtual machines,” so it should be clear that the large configurations of virtual machines are equated to the claimed “cloud computing system”, and further that the infrastructure is in reference to the hardware/software infrastructure of the virtualization platform that deploys and administers the virtual machines. Had the office action intended for “hardware infrastructure and software infrastructure” to be interpreted as the claimed cloud computing system, as the appellant alleges, the above mentioned examiner’s note would have been placed immediately following said infrastructure, and before the deploying and administering.
	Therefore, since the appellant has misconstrued the office action’s position by arguing that the office action equates the virtualization platform to both the claimed “cloud director” and “cloud computing system” when the office action equated the virtualization platform only to the claimed “cloud director” and equated the large configuration of virtual machines to the claimed “cloud computing system”, the appellant’s argument is not persuasive.

	The appellant contests that “Second…it appears that the Examiner’s interpretation of the term ‘cloud’ is detached from not only the context of the Specification and record evidence, but is also inconsistent with an understanding by one of ordinary skill in the art…Appellant’s specification generally 

	The examiner respectfully disagrees. The office action relied upon the ordinary and customary meaning of the claim term “cloud” that a person of ordinary skill in the art would have understood at the time of the invention. The appellant’s argument relies upon numerous “examples” from the specification (i.e., “some examples described in Appellant’s Specification”, and “Fig. 1 of Appellant’s Specification illustrates an example”, emphasis added) to show that the examiner’s interpretation of the term “cloud” is inconsistent with the specification. However, the MPEP states that:
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment" (MPEP 2111.01(II))
	Thus, these example embodiments are not to be imported into the claim limitations to limit the scope of the claimed “cloud”, and merely stand to aid understanding as to what was meant by the claimed “cloud.” For example, the claims do not contain reference to a “hybrid cloud” aggregating “private and public clouds,” an “on-premise datacenter,” or a relationship between the “cloud computing system” and “cloud director” and an unclaimed “cloud environment.” The cloud/virtualized system of Moeller need not recite every exemplary embodiment of the appellant’s specification for the cloud/virtualized system of Moeller to be at least “consistent with the specification.”
clearly defined in Appellant’s specification.” In other words, the appellant alleges that they have acted as their own lexicographer and have established, using the above exemplary embodiments, a special definition of the term “cloud” that differs from the plain and ordinary meaning it would otherwise possess. However, the MPEP states that:
"[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application" (MPEP 2111.01(III), and
“The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as their own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, ‘the inventor’s intention, as expressed in the specification, is regarded as dispositive’” (MPEP 2111.01(IV), emphasis added).
	The examiner has found that the appellant 1) has not acted as their own lexicographer, because the appellant did not clearly set forth a special definition of the claim term “cloud” in the specification that differs from the plain and ordinary meaning it would otherwise possess, and 2) has not disavowed or disclaimed the full scope of the claim term “cloud” in the specification. Merely providing exemplary embodiments of what a “cloud” could be, without clearly stating that the term “cloud” is defined in a special way, does not clearly set forth a special definition, nor does it disavow or disclaim the full scope of the claim term. Therefore, the appellant has not “clearly defined” what was meant by “cloud.”
	Further, the examiner points out that the examiner’s interpretation of Moeller’s virtualization platform as a “cloud director” and large configuration of virtual machines as a “cloud computing system” is indeed consistent with the specification. For example, the appellant states that “a ‘cloud’ relates to an infrastructure service that provides a tenant with access to physical and/or virtual resources over a administering large configurations of virtual machines” can be seen as at least consistent with the specification’s described infrastructure service that provides (deploys) virtual machine resources to tenants. In other words, Moeller’s virtualized system provides infrastructure that enables a customer or tenant access to deployed virtual machines, in a similar way that the specification describes a “cloud.” Thus, the office action’s interpretation of “cloud” as Moeller’s virtualized system is consistent with the specification.
	Therefore, since the appellant has not acted as their own lexicographer, and has not disavowed or disclaimed the scope of the claimed “cloud,” and further since the office action’s interpretation of the “cloud” is indeed consistent with the appellant’s specification, as well as consistent with the ordinary and customary meaning of the term, the appellant’s argument that the examiner’s interpretation is inconsistent with the specification is not persuasive.


	The appellant contests that “Appellant’s Specification describes the term ‘cloud’ in a manner consistent with the ordinary and customary meaning of the term. As such, an interpretation of the term ‘cloud’ that is inconsistent with the Specification is also inconsistent with its ordinary and customary meaning. For at least the following reasons, the Examiner failed to properly interpret the claim term ‘cloud’ consistent with the ordinary and customary meaning given to the term” (page 15).

The examiner respectfully disagrees. The office action properly interpreted the claim term “cloud” consistent with the appellant’s specification, as established above. Further, the applicant’s argument appears to be based on a false equivalence. The MPEP states that:
"[T]he ordinary and customary meaning of a claim term is the meaning that the term would have to a person of ordinary skill in the art in question at the time of the invention, i.e., as of the effective filing date of the patent application,"

“It is also appropriate to look to how the claim term is used in the prior art, which includes prior art patents, published applications, trade publications, and dictionaries. Any meaning of a claim term taken from the prior art must be consistent with the use of the claim term in the specification and drawings” (MPEP 2111.01(III)).
	Thus, the argument that “an interpretation of the term ‘cloud’ that is inconsistent with the specification is also inconsistent with its ordinary and customary meaning” is not correct, because the ordinary and customary meaning of a term does not come solely from the specification, but rather can also come from the prior art. In other words, the ordinary and customary meaning of a claim term is actually broader than the exemplary embodiments of the specification, even when the exemplary embodiments of the specification are “consistent with the ordinary and customary meaning.” The appellant’s argument appears to falsely equate the exemplary embodiments of a “cloud” in their specification with the ordinary and customary meaning of “cloud.” 
	Therefore, since the office action’s interpretation of the term “cloud” is consistent with the specification and is consistent with the ordinary and customary meaning as established above, and further, since the applicant’s argument is based on a false equivalence, the appellant’s argument is not persuasive.


	The appellant contests that “Turning now to additional intrinsic evidence on the record, the Examiner listed U.S. Patent Pub. No. 2014/0282510 (hereinafter ‘Anderson’). Anderson describes the term ‘cloud’…This description of a ‘cloud’ is consistent with the description provided in paragraphs 1 and 2 of Appellant’s specification. That is, a ‘cloud’ relates to a service that provides a tenant with physical and virtual resources accessible to the tenant via a network. Turning now to extrinsic evidence, the definition of a ‘cloud,’ as understood by those of ordinary skill in the art, is again consistent with the 

	The examiner respectfully disagrees. As established above, Moeller’s large configuration of virtual machines provided, and managed by a vSphere virtualization platform represents a “cloud computing system,” despite the fact that Moeller does not contain the specific term “cloud.”
	Further, the office action’s interpretation of the virtualized system of Moeller is consistent with both the intrinsic and extrinsic evidence provided by the appellant. For example:
	1) The appellant provides a citation from Anderson describing cloud computing as intrinsic evidence. Anderson teaches in part:
“Some cloud computing services allow end users to execute software applications in virtual machines.” 
Similarly, Moeller provides a virtualization platform that allows users to access and use “large configurations of virtual machines.” Further, as established above, Moeller is consistent with the appellant’s summary of Anderson’s description of a “cloud,” “that is, a ‘cloud’ relates to a service that provides a tenant with physical and virtual resources accessible to the tenant via a network” (Moeller’s virtualization platform that “provides a hardware infrastructure and a software infrastructure for deploying and administering large configurations of virtual machines” can be seen as at least consistent with the specification’s described infrastructure service that provides (deploys) virtual machine resources to tenants). Therefore, the office action’s interpretation of “cloud” is consistent with the provided intrinsic evidence.
	2) The appellant provides a citation from techopedia.com describing cloud computing as extrinsic. Techopedia.com teaches in part:
Many cloud computing advancements are closely related to virtualization. The ability to pay on demand and scale quickly is largely a result of cloud computing vendors being able to pool resources that may be divided among multiple clients” (emphasis added). 
Similarly, Moeller provides a virtualization platform having hardware/software infrastructure resources that provide a large configuration, or pool of virtual machines to users that is quickly scalable by deploying additional virtual machines (See Fig. 2 describing a workflow for deploying virtual machines). Techopedia.com explicitly states that aspects of cloud computing are closely related to virtualization. Thus, one of ordinary skill would have interpreted the virtualized system of Moeller as a cloud system consistent with the ordinary and customary meaning of the term “cloud.” Therefore, the office action’s interpretation of “cloud” is consistent with the provided extrinsic evidence.
	Since the office action’s interpretation of Moeller’s virtualized system as a cloud system is consistent with the appellant’s specification, the provided intrinsic evidence, and the provided extrinsic evidence, the appellant’s argument is not persuasive.


	The appellant contests that “3. The final Office Action fails to demonstrate that references Moeller and Karabulut, alone or in combination, describe at least a ‘cloud director configured to execute a workflow to allocate virtual computing resources of the cloud computing system to a user, the workflow including a plurality of phases of execution’…For example, paragraph 24 of Moeller does not describe either of a user or a tenant, nor does it describe a workflow having a ‘plurality of phases’ for ‘allocat[ing] virtual computing resources of the cloud computing system’ for that user. Instead, the examiner relies on one or two ‘phases’ (i.e., steps 202 and/or 204 of FIG. 2)…As such, the cited portions of Moeller does not appear to have any relationship to the claimed workflow for ‘allocat[ing] virtual computing resources of the cloud computing system” (page 17-18). 


“([0024], Lines 1-3: FIG. 2 represents a workflow, in accordance with some embodiments, for deploying virtual machines (i.e., ‘allocating virtual computing resources to users’ such as user 104 of FIG. 1) on the virtualization platform 102 (i.e., the workflow of FIG.2 comprises a plurality of steps 202, 204, etc., or ‘phases of execution’))”
	Thus, Moeller teaches a workflow for deploying, or “allocating” virtual machine resources of a large configuration of virtual machines to a user using a virtualization platform. Fig. 1 further illustrates this, as the virtualization platform 102 (“cloud director”) can be seen as deploying (“allocating”) virtual machines 124 of a large configuration of virtual machines (“virtual computing resources of a cloud computing system”) to a remote user 104 (“user”) over a network. Each step of the workflow of FIG. 2 is executed by the virtualization platform or the service provisioning component 112 of the virtualization platform (see, for example, [0024]-[0029]), and therefore, the virtualization platform is “configured to execute” the workflow of FIG. 2 to deploy a virtual machine to the user. Therefore, Moeller does indeed teach the limitations at issue.
	The appellant alleges that paragraph 24 of Moeller does not describe either a user or a tenant. However, paragraph 24 does in fact describe a user (Lines 6-9: “For example, a user (e.g., system administrator) using the platform client 104 may access the configuration information 122 and download it into the virtualization platform 102). Further, it is clear from Fig. 1, and many places in Moeller ([0021], [0024], [0026], [0031]), that the workflow of Fig. 2 enables a user 104 to specify a virtual machine that will be deployed for use by the user. Therefore, Moeller does describe either a user or a tenant.
	Further, the appellant alleges that paragraph 24 does not describe a workflow having a plurality of phases for allocating virtual computing resources of the cloud computing system for that user. As established above, the virtualization platform does indeed execute the workflow of Fig. 2 that deploys virtual machines of a large configuration of virtual machines for a user 104. The workflow of Fig. 2 clearly shows more than one step, or phase, and the appellant admits that the workflow contains “two phases” (i.e., a plurality of phases). In reality, Moeller’s workflow of Fig. 2 that deploys a virtual the office action additionally cites at least to steps 206, 208, 214, and 218 in the rejection. Therefore, Moeller does describe a workflow having a plurality of phases or steps for deploying or allocating virtual machine resources of a large configuration of virtual machine resources to a user.
	Therefore, the cited portions of Moeller teach the limitations at issue, and the Appellant’s argument is not persuasive.


	The appellant contests that “In fact, to the extent the claim terms ‘resource’ and ‘user,’ and their variants, are completely absent from the cited portions of Moeller, it is unclear what basis the Examiner relies on to maintain the rejections. For example, if the Examiner relying on inherency? This is unclear because the Examiner has provided no evidence or reasoned statement explaining why the deployment of a virtual machine in Moeller would necessarily require a ‘cloud director configured to execute a workflow to allocate virtual computing resources of the cloud computing system to a user. As such, the Office fails to demonstrate that Moeller describes at least ‘’execute a workflow to allocate virtual computing resources of the cloud computing system to a user’”’” (page 19).

	The examiner respectfully disagrees. As established above, Moeller teaches deploying or allocating virtual machines (as established above, virtual machines are specific types of the claimed virtual computing “resources”) to a user 104 (the claimed “user”). Therefore, the office action’s rejection is relying on the basis that the appellant’s invention is obvious over the teachings of the prior art to maintain the rejections, and not on inherency. Nowhere does the office action indicate that any limitation is inherent. 
Therefore, the appellant’s argument against inherency is moot, and since Moeller teaches the limitation in question as established above, the appellant’s argument is not persuasive.




	The examiner respectfully disagrees. As established above, Moeller’s workflow of FIG. 2, is at least analogous to the claimed workflow that allocates virtual computing resources of a cloud computing system to a user, since Moeller’s workflow of Fig. 2 “represents a workflow…for deploying virtual machines on the virtualization platform 102” ([0024], Lines 1-3), and deployment (“allocation”) of virtual machines (“virtual computing resources” of a large configuration, or “cloud computing system” of virtual machines) to a user 104 is seen as analogous to the claimed workflow. 
Further, the examiner would point out that in “allocating virtual computing resources,” the claim further recites generating associations between phases of the workflow and external services. Likewise, Moeller, in deploying virtual machines, executes a “binding process” ([0025], Lines 3-24) where at step 214 of the workflow, “the service provisioning component 112 obtains service provisioning information 116 from the selected service provider” ([0027], Lines 1-3). In other words, step 214, or phase 214 of the workflow that deploys a virtual machine is at least “associated with” an external service provider so that when the workflow reaches that step, an external service provider performs all or some of the work of gathering and transmitting the service provisioning information 116 back to the virtualization platform. Thus, there is generated an “association” between at least one external service provider specified in the configuration information, and step 214 of the workflow that deploys a virtual machine. Therefore, Moeller teaches the limitation at issue.
Therefore, since Moeller’s workflow is analogous to the claimed workflow, and since Moeller teaches the limitation at issue, the appellant’s argument is not persuasive.


Appellant contests that “Moeller does not describe ‘generating phase associations…’ because Moeller does not associate external services with any particular phase of a workflow. Instead, Moeller associates service providers with a virtual machine. For example, even if we assume that the steps of FIG. 2 in Moeller correspond to a workflow, which if the steps or ‘phases’ in that workflow are associated with an external service? The answer is none, because nothing in Moeller indicates that any of the steps of FIG. 2 are performed, or even influenced by an external service” (page 21).

The examiner respectfully disagrees. As demonstrated above, Step 214 of the workflow of Fig. 2 in Moeller is at least “associated” with an external service, since step 214 receives provisioning information 116 from the external service provider for the associated external service. To elaborate, Moeller teaches:
“In step 214, the service provisioning component 112 obtains service provisioning information 116 from the selected service provider” ([0027], Lines 1-3).
	Thus, step 214, or phase 214 of the workflow that deploys a virtual machine is at least “associated with” an external service provider so that when the workflow reaches that step, an external service provider performs all or some of the work of gathering and transmitting the service provisioning information 116 to the virtualization platform. Thus, there is generated an “association” between at least one external service provider specified in the configuration information, and step 214 of the workflow that deploys a virtual machine.
	Further, the examiner respectfully points out that the claim merely requires “in response to reaching the extensible phase in the plurality of phases, sending a message from the cloud director to at Nowhere does the claim require that any of the steps of the claimed workflow be “performed by an external service,” nor does the claim require that any of the steps of the claimed workflow be “influenced by an external service” other than a message being sent from the cloud director to the external service. The MPEP states that “Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)” (MPEP 2145 (VI)). Similarly, Moeller defines a communications protocol between the service provisioning component and the external service providers to allow messages to be sent from the virtualization platform and the external service providers upon reaching step 214 of the workflow of Moeller to obtain the service provisioning information ([0028], Lines 5-9). In other words, both the claimed workflow and Moeller’s workflow, upon reaching a particular phase, sends a message or communication to an external service. Further, even if the claim did require the external service to performed, or at least influenced by an external service, the examiner would put forth that the selected service performs at least the sending of the service provisioning information to the virtualization platform, since the virtualization platform “receive[s] service provisioning information.” In other words, the virtualization platform is in essence requesting that the external service provide service provisioning information, and the external service performs a step of providing the service provisioning information back to the virtualization platform. Therefore, Moeller teaches the limitation at issue, and the appellant’s argument is not persuasive.


	The appellant contests that “virtually every step of the Examiner’s analysis has no basis in the Moeller disclosure. First, in step 214 of Moeller, the virtualization platform finds a service provider and assigns the service provider to a virtual machine. Yet nothing in Moeller describes assigning a service provider to both the virtual machine and assigning or associating the service provider with any step illustrated in FIG. 2 of Moeller. For example, nothing in Moeller describes the service provider as performing, even partially, any of the steps in FIG. 2. Thus, while step 214 of Moeller may involve a 

	The examiner respectfully disagrees.  As demonstrated above, Moeller teaches:
“In step 214, the service provisioning component 112 obtains service provisioning information 116 from the selected service provider” ([0027], Lines 1-3).
	Thus, step 214 is at least “associated” with the selected external service provider or providers. In other words, at each loop of steps 206-218, step 214 of Moeller is “associated” with a different external service provider for a given external service. Therefore, Moeller teaches assigning a particular service provider to step 214 of the workflow.
Further, as demonstrated above, the claim does not require the external service provider to “perform, even partially, any of the steps in FIG. 2” as the claim merely requires “in response to reaching the extensible phase in the plurality of phases, sending a message from the cloud director to at least one external service of at least one phase association of the extensible phase.” Further, even if the claim did require the external service to performed, or at least influenced at least partially by an external service (which it does not), the examiner, as demonstrated above, would put forth that the selected service performs at least the sending of the service provisioning information to the virtualization platform, since the virtualization platform “receive[s] service provisioning information.” In other words, the virtualization platform is in essence requesting that the external service provide service provisioning information, and the external service performs a step of providing the service provisioning information back to the virtualization platform.
Therefore, since Moeller describes generating phase associations between the service provider and step 214, the appellant’s argument is not persuasive.


	Appellant contests that “the examiner states that ‘information from the associated external service provider is obtained by the cloud director in step 214.” This too finds no basis in the Moeller disclosure. For example, the virtualization platform of Moeller does not communicate with the service provider, and 

	The examiner respectfully disagrees. Moeller teaches:
“In step 214, the service provisioning component 112 obtains service provisioning information 116 from the selected service provider” ([0027], Lines 1-3).
	“a communications protocol may be defined between the service provisioning component 112 and service providers allowing the service provisioning component to obtain the service provisioning information 116 from the service provider ([0028], Lines 5-9, emphasis added).
Thus, Moeller teaches that the virtualization platform communicates with the service provider to obtain the service provisioning information using a defined communications protocol. One of ordinary skill would understand that the virtualization platform must initially communicate with the selected service provider first in order for the service provider to send the service provisioning information back to the virtualization platform, else the service provider would not know what service provisioning information to send. Therefore, Moeller teaches a communication from the virtualization platform to an external service provider using the defined communication protocol, and receiving by the virtualization platform a communication from the external service provider.
The appellant cites to Moeller [0025] as teaching an embodiment where the service provisioning component searches a provider database 118 to find a service provider that matches the dependent service. However, this refers to step 208, not the “extensible” step 214 at issue. Further, the provider database 118 is merely a database of registered service providers ([0025], Lines 14-18), and does not contain the service provisioning information 116. Upon identifying an available dependent service in step 208 using the provider database 118, the workflow must still send a message to the identified external service provider, in order to receive the service provisioning information of the identified dependent service in step 214. Therefore, searching a provider database does not preclude communication between virtualization platform and external service provider.
Therefore, since virtualization platform and external service provider communicate in a manner analogous to the claimed limitations at issue, and since, Moeller teaches the limitation in question as established above, the appellant’s argument is not persuasive.


The appellant contests that “5. The final Office Action fails to demonstrate that references Moeller and Karabulut, alone or in combination, describe at least a ‘receiving a response message at the cloud director from the at least one external service of a first phase association of the at least one phase association’ of dependent claim 5…It is unclear how the communication of Karabulut has any relationship with the claimed ‘first phase association of the at least one phase association,’ of dependent claim 5, or why a PHOSITA would rely on Karabulut - which does not mention the term ‘cloud’ at any point in its disclosure – to facilitate communication between a cloud director and an external process during a particular phase of a workflow for allocating virtual computing resources of a cloud computing system. Thus, to the extent the Examiner provides no rationale for how Karabulut relates to a phase of a workflow for allocating virtual computing resources of a cloud computing system, or how Karabulut relates to a phase association between a cloud director and an external service, Appellant respectfully requests reversal of the examiner’s rejection” (pages 22-23).

The examiner respectfully disagrees. Karabulut teaches:
“A response may be received from the external service” ([0005], Lines 14-15).
When viewed in isolation, it may be unclear how this teaching relates to the claimed system. However, Claim 5 is dependent upon claim 1. In rejecting claim 1, the office action cited portions of Karabulut which recite in part:
“In the run-time process, a business process engine 215 creates an instance of the process specification and executes the tasks as specified in the process sequence. For each task 
“Based on the request, the event manager selects appropriate service proxies from the service proxy registry, and instantiates the service proxies. Each instantiated service proxy calls the bound external web service” ([0051], Lines 1-4).
 “The event manager 504 invokes the service operations provided by the secure service proxy 506, which applies the security operation (e.g., by attaching a security token to the request or encrypting the request), and calls the external web service operation” ([0070], Lines 4-9).
“Each web service of the identified service providers 511 receives the call, performs the associated security operations (e.g., by verifying the token or performing decryption), and processes the incoming message requests” ([0071], Lines 1-4).
	Thus, Karabulut teaches an extensible phase of a process sequence that invokes, or messages an external service by calling the external service. Each of the external services receives a call, performs a security operation, and processes the incoming message request. In other words, Karabulut teaches associating a phase of a process sequence with an external service, and further teaches facilitating communication between the business process engine and the identified external services. Therefore, Karabulut is at least related to the claimed workflow having extensible phases associated with external services. While it may be true that Karabulut does not explicitly disclose the term “cloud,” it does describe a sequence, or workflow of processes or phases that are extensible in a similar way to that of the workflow of Moeller. As established above, Moeller’s virtualized system would have been understood by one of ordinary skill in the art to be a “cloud” system, and thus, the combination of Moeller and Karabulut teach facilitating communication (invocation of an external service, and received response from the external service of Moeller) between a cloud director (virtualization platform of Moeller) and an external process (external service of both Moeller and Karabulut) during a particular phase of a workflow (the extensible phases of both Moeller and Karabulut) for allocating virtual computing resources (virtual machines of Moeller) of a cloud computing system (large configuration of virtual machine of Moeller).
the office action clearly lays out rationale for why Karabulut relates to these limitations in the rejection of claim 1:
“It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Karabulut’s teaching of a director that executes an ordered sequence of extensible workflow tasks in a process that includes tasks associated with external services, and sends messages to the external service providers to allow the external service providers to access objects managed by the director, with Moeller’s teaching of a cloud director that implements a workflow for provisioning virtual resources using extensible phases, with a reasonable expectation of success, since they are analogous systems that similarly execute workflows comprising extensible sub-processes that invoke external services. Such a combination results in a cloud director that registers external services, maps the external services to tasks of a workflow that provisions virtual resources, and invokes the mapped external services using messages that allow the external services to access objects managed by the cloud director. One of ordinary skill would have been motivated to make this combination so that composite applications may use and reuse existing external services in order to provide packaged and custom-built applications to users (Karabulut [0002], Lines 1-11)” (the previous office action, pages 8-9)
	Thus, the office action establishes that Karabulut relates to those limitations at issue because Karabulut recites a type of “director” that executes an ordered sequence of extensible workflow tasks in a process of tasks associated with external services. This is similar to the claimed extensible workflow, differing only in that the director is not a “cloud” director, and the extensible workflow of tasks is for a different purpose. However, these differences, as established above, are taught by Moeller. As such, the combination of Moeller and Karabulut teach the limitations at issue, and the office action has provided rationale for their combination.
	Therefore, the appellant’s argument is not persuasive.


	Appellant contests that “6…without repeating the above argumentation in support of claim 1, Appellant respectfully submits that claims 11, and 20 are also allowable” (page 23).
	
	The examiner respectfully disagrees. As established above, claim 1 is not allowable, and therefore, neither are claims 11 or 20.


Appellant contests that “7…In view of the patentability of their base claim, and in further view of their additional technical features, Appellant respectfully submits that the pending dependent claims are patentable over the references of record” (page 23).

The examiner respectfully disagrees. As established above, the independent claims are not allowable, and therefore, neither are their dependent claims.

Examiner’s response with respect to Appellant’s arguments made in page 23 of the Brief in regards to the rejections of claims 7, and 17. Claims 7, and 17 were rejected under 35 U.S.C. 103 for obviousness based upon Moeller, in view of Karabulut, and in further view of Dyakin.

Appellant contests that “7…In view of the patentability of their base claim, and in further view of their additional technical features, Appellant respectfully submits that the pending dependent claims are patentable over the references of record” (page 23).

The examiner respectfully disagrees. As established above, the independent claims are not allowable, and therefore, neither are their dependent claims.

Examiner’s response with respect to Appellant’s arguments made in page 23 of the Brief in regards to the rejections of claim 10. Claim 10 is rejected under 35 U.S.C. 103 for obviousness based upon Moeller, in view of Karabulut, and in further view of Rajendran.

Appellant contests that “7…In view of the patentability of their base claim, and in further view of their additional technical features, Appellant respectfully submits that the pending dependent claims are patentable over the references of record” (page 23).

The examiner respectfully disagrees. As established above, the independent claims are not allowable, and therefore, neither are their dependent claims.
Examiner’s response with respect to Appellant’s arguments made in page 23 of the Brief in regards to the rejections of claims 21, and 22. Claims 21, and 22 were rejected under 35 U.S.C. 103 for obviousness based upon Moeller, in view of Karabulut, and in further view of Anderson.

Appellant contests that “7…In view of the patentability of their base claim, and in further view of their additional technical features, Appellant respectfully submits that the pending dependent claims are patentable over the references of record” (page 23).

The examiner respectfully disagrees. As established above, the independent claims are not allowable, and therefore, neither are their dependent claims.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/BRADLEY A TEETS/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195        
                                                                                                                                                                                                
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.